ACCEPTED
                                                                                          14-15-00209-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    9/18/2015 11:07:43 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 14-15-00209-CR

                                       In the                            FILED IN
                                                                  14th COURT OF APPEALS
                                 Court of Appeals                    HOUSTON, TEXAS
                                      For the                     9/18/2015 11:07:43 AM
                            Fourteenth District of Texas          CHRISTOPHER A. PRINE
                                                                           Clerk
                                    At Houston

                             

                                    No. 1392161
                        In the 184th Criminal District Court
                              Of Harris County, Texas

                             

                        ERICK EDUARDO HERNANDEZ
                                  Appellant
                                     V.
                            THE STATE OF TEXAS
                                  Appellee

                             

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                             


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, appellee, in accordance with

Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files

this motion for extension of time in which to file the State’s brief in this case, and,

in support thereof, presents the following:


Page 1 of 4
    1. In the 184th Criminal District Court of Harris County, Texas, in cause

        number 1392161, the State charged appellant by indictment with capital

        murder in The State of Texas v. Erick Eduardo Hernandez.

    2. A jury found appellant guilty of the lesser-included-offense of murder and

        assessed appellant’s punishment at confinement in the Texas Department of

        Criminal Justice, Correctional Institutions Division, for life.

    3. The trial court sentenced appellant in accordance with the jury’s verdict on

        February 20, 2015, and also entered an affirmative deadly weapon finding in

        the court’s written judgment of conviction and sentence.

    4. Appellant timely filed written notice of appeal on February 20, 2015.

    5. Appellant filed his appellate brief with this Court on August 19, 2015.

    6. The State’s appellate brief is due on September 18, 2015.

    7. This is the State’s first request for an extension.

    8. The State requests that this Court extend the timeframe for the State to file

        its appellate brief to October 19, 2015.

    9. The facts relied upon to explain the need for this extension are:

              a. During the time in which the undersigned attorney will be researching

                 and preparing the State’s appellate brief for this case, she will also be

                 researching and preparing the State’s appellate briefs in the following

                 cases that are also assigned to her:

Page 2 of 4
                  i. James Agbeze v. State of Texas; No. 14-15-00474-CR

                  ii. Geraline Gregory Lincoln v. State of Texas; Nos. 14-14-00957-
                      CR, 14-14-00959-CR

                 iii. Joe Lee Bowden v. State of Texas; No. 14-14-00955-CR

                 iv. Anthony D. Alford v. State of Texas; No. 14-15-00360-CR

                  v. Juan Mendoza v. State of Texas; No. 14-15-00537-CR

    10. Consequently, the undersigned attorney has been unable to complete the

        State’s reply brief in this case in the time permitted, despite due diligence,

        and the requested extension of time is necessary to permit the undersigned

        attorney to adequately investigate, complete, and file the State’s appellate

        brief for this cause.

    11. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State an

extension of time, until October 19, 2015, for the undersigned attorney to

complete and file the State’s appellate brief in this case.

                                                      Respectfully submitted,

                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar No. 24053741

Page 3 of 4
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




                           CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has

been served upon Angela Cameron, appellant’s attorney of record on appeal, on

September 18, 2015, at the following e-mail address, through the electronic

service system provided by eFile.TXCourts.gov:

        Angela.Cameron@pdo.hctx.net



                                                      /S/ Melissa Hervey

                                                      MELISSA P. HERVEY
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      State Bar Number: 24053741
                                                      1201 Franklin Street, Suite 600
                                                      Houston, Texas 77002
                                                      Telephone (713) 755-5826
                                                      Fax (713) 755-5809
                                                      Hervey_Melissa@dao.hctx.net




Page 4 of 4